        Case 1:15-cv-01366-ALC-JLC Document 212 Filed 09/21/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                                        Sept. 21, 2021
 Reuben Taub et al.,

                                   Plaintiffs,
                    -against-                                    15-CV-1366-ALC-JLC

 Arrayit Corporation et al.,                                     ORDER

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

        This Court previously set jury selection and trial in the above-captioned action for October 18,

2021. ECF No. 211. There are nine other cases ahead of this action currently in the queue for trials that

week. In light of this information, the Parties are ORDERED to submit a joint report on how they would

like to proceed with this case no later than Sept. 28, 2021.

SO ORDERED.

 Dated: Sept. 21, 2021
        New York, New York
                                                       ___________________________________
                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
